Title: To Alexander Hamilton from Stephen Van Rensselaer, 16 May 1791
From: Van Rensselaer, Stephen
To: Hamilton, Alexander


Albany May 16 1791
Dear Sir
Your letter of the 25 of April I received and have endeavoured to obtain the information you required. Respecting John Burk he was a Soldier in Col. Willets Regiment & did on the 8 of March execute a power of Attorney to A. Holbrook but says that he received only two Dollars & wishes to revoke the power if possible.
With respect to E. Lewis I could not learn whether he gave a similar power he being from Home but I know the man & that he was a Soldier.
I am D Sir Your Obt Servt
S. V. Rensselaer
